Case 0:21-cv-60085-JIC Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

 JENNIFER PALEY,

        Plaintiff,

 v.

 THE LAW OFFICES OF MITCHELL D.
 BLUHM & ASSOCIATES, LLC,

        Defendant.
                                             /

                                NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, The Law Offices of

 Mitchell D. Bluhm & Associates, LLC (Bluhm), through counsel, hereby removes the

 above-captioned civil action from the County Court of the Seventeenth Judicial Circuit, in

 and for Broward County, Florida, to the United States District Court for the Southern

 District of Florida, Fort Lauderdale Division. The removal of this civil case is proper

 because:

        1.     The Law Offices of Mitchell D. Bluhm & Associates, LLC (Bluhm) is the

 defendant in this civil action filed by plaintiff, Jennifer Paley (plaintiff), in the County

 Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida, titled

 Jennifer Paley v. The Law Offices of Mitchell D. Bluhm & Associates, LLC, Case No.

 COCE-20-036790 (hereinafter the “State Court Action”).




                                              1
Case 0:21-cv-60085-JIC Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 3




        2.     Defendant removes this case on the basis of the Fair Debt Collection

 Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief

 based on abusive practices in violation of federal law.

        3.     Pursuant to 28 U.S.C. § 1446(b), Defendant has timely filed this Notice of

 Removal. Defendant was served with plaintiff’s Complaint on December 16, 2020. This

 Notice of Removal is filed within 30 days of receipt of the Complaint by Defendant.

        4.     Attached hereto as Exhibit 1 and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

        6.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the County Court of the Seventeenth Judicial Circuit, in and for Broward

 County, Florida.

        WHEREFORE, Defendant, The Law Offices of Mitchell D. Bluhm & Associates,

 LLC, hereby removes to this Court the State Court Action.

 Dated: January 15, 2021                   Respectfully submitted,


                                           /s/ Ashley Wydro
                                           Ashley Wydro, Esq.
                                           Florida Bar No. 0106605
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 440-5327
                                           Facsimile: (877) 334-0661
                                           awydro@sessions.legal
                                           dvanhoose@sessions.legal


                                              2
Case 0:21-cv-60085-JIC Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 3




                                        Counsel for Defendant, The Law Offices of
                                        Mitchell D. Bluhm & Associates, LLC


                            CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on the 15th day of January 2021, a copy of the foregoing

 was sent via email to:

                                  Jibrael S. Hindi, Esq.
                                  Thomas J. Patti, Esq.
                          The Law Offices of Jibrael S. Hindi
                             110 SE 6th Street, Suite 1744
                            Fort Lauderdale, Florida 33301
                                jibrael@jibraellaw.com
                                  tom@jibraellaw.com


                                        /s/Ashley Wydro
                                        Attorney




                                           3
